Citation Nr: 1445110	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  13-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had Recognized Guerrilla Service from September 1944 until October 1945, and Regular Philippine Army service from October 1945 until November 1945.  The Veteran died in September 2008 and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied service connection for the cause of the Veteran's death in June 2009.  The appellant appealed from the denial in this decision, and the matter is now before the Board.
 
The appellant testified before the undersigned Acting Veterans Law Judge via video conference from the RO in Manila at a hearing held in September 2014.  A transcript of the hearing has been associated with the claims file.

Consideration of the appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the appellant's representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2008.

2.  The cause of the Veteran's death, pneumonia, was related to service-connected malaria.


CONCLUSION OF LAW

The Veteran's death was caused by a disease incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish service connection for the cause of the Veteran's death, which his September 2008 Certificate of Death indicated to have been "pneumonia, bilateral."  Specifically, the appellant contends that a latent in-service malarial infection caused or hastened the onset of the Veteran's terminal pneumonia.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Here, while service treatment records do not reflect treatment or onset of malaria during service, the Veteran was diagnosed with the infection in January 1946, two months after ending his service with the Regular Philippine Army and three months after ending his Recognized Guerrilla Service.  In September 2014 VA received a letter from Dr. E.M.D., an infectious disease specialist, who reported that he had treated the Veteran for over 30 years.  After reviewing service treatment records and records of the Veteran's January 1946 malaria treatment, Dr. E.M.D. opined that the Veteran's post-service malarial infection "was, in fact, incurred during his military stint."  Specifically, Dr. E.M.D. noted that the Veteran served in an area "pegged as high-risk for Malaria," and that his post-service medical history was consistent with the "distinct disease pattern" of malaria.  He went on to state that the most likely species of parasitic infection, P. Malaria, is "prone to long periods of latency," thus explaining why symptoms may not have been present during service or at separation.

Having shown that malaria was likely incurred during service, Dr. E.M.D. went on to describe malaria as "a disabling disease that lingers" in the body, causing additional damage over time.  Thus, the latent nature of his infection, with occasional complications over his lifetime, materially contributed to the onset of phenomena - the cause of the Veteran's death.

Accordingly, service connection for the casue of the Veteran's death is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


